Citation Nr: 0823106	
Decision Date: 07/14/08    Archive Date: 07/23/08	

DOCKET NO.  05-35 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for hypertension, 
claimed as secondary to post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
June 1977, a portion of which represented service in the 
Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

The veteran in this case seeks service connection for post-
traumatic stress disorder, as well as for essential 
hypertension.  In pertinent part, it is contended that the 
veteran currently suffers from a post-traumatic stress 
disorder which is the result of various stressors which 
occurred during his period of service in the Republic of 
Vietnam.  It is further contended that the veteran's 
essential hypertension is in some way proximately due to, the 
result of, or aggravated by his post-traumatic stress 
disorder.  

In that regard, a review of the record discloses that the 
veteran apparently served in the Republic of Vietnam during 
the period from May 1968 to May 1969, at which time he was a 
member of Headquarters Company, 9th Infantry Division.  
Further evidence of record is to the effect that, during the 
period in question, the veteran served as a heavy vehicle 
driver.  Awards and commendations given to the veteran 
include the Vietnam Service Medal, the Republic of Vietnam 
Campaign Medal, the Bronze Star Medal and the Vietnam Cross 
of Gallantry with Palm Device.  According to the veteran's 
accredited representative, the aforementioned Vietnam Cross 
of Gallantry is only awarded to military personnel who have 
accomplished deeds of valor or displayed heroic conduct while 
fighting an enemy force, thereby verifying the veteran's 
status as a "combat" veteran.  

The Board notes that, in a Post-Traumatic Stress Disorder 
questionnaire received in July 2004, the veteran indicated 
that, during his service with the 9th Infantry Division at 
Dong Tam, Vietnam, he on at least one occasion saw a grenade 
thrown into a group of civilians, killing two people, and 
injuring many others.  However, the veteran provided no 
specific dates or times for the occurrence of the 
aforementioned incident.  Significantly, in that same 
stressor statement, and once again during the course of a 
hearing before the undersigned Veterans Law Judge in 
May 2008, the veteran indicated that, during the period from 
1980 to 1984, he received treatment for various psychiatric 
problems at the VA Medical Center located in Portland, 
Oregon.  However, records of that treatment are not at this 
time a part of the veteran's claims folder.  Moreover, while 
during the course of VA outpatient treatment, the veteran 
indicated that he might apply for, but was not currently in 
receipt of, Social Security disability benefits, during the 
course of the aforementioned hearing, the veteran's 
accredited representative indicated that the veteran was, in 
fact, currently receiving Social Security disability 
benefits.  Significantly, the record does not contain a copy 
of the determination granting the veteran Social Security 
benefits, or of the clinical records considered in reaching 
that determination.  Nor does the record reflect that VA has 
sought to obtain those records.  Pursuant to applicable case 
law, where VA has actual notice that the appellant is 
receiving disability benefits from the Social Security 
Administration, the duty to assist requires VA to attain a 
copy of the decision and any supporting medical records upon 
which the award was based.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  

Finally, based on a review of the evidence of record, it 
would appear that the veteran has not yet been requested to 
provide more specific information regarding his alleged in-
service stressors, to include reported rocket and/or mortar 
attacks during the period from May to November 1968.  
Moreover, to date, it does not appear that the veteran has 
been afforded a VA psychiatric examination for the specific 
purpose of determining whether he does, in fact, suffer from 
a post-traumatic stress disorder resulting from an in-service 
stressor or stressors.  Under the circumstances, the Board is 
of the opinion that further development of the evidence is 
necessary prior to a final adjudication of the veteran's 
claim for service connection for post-traumatic stress 
disorder.  

Accordingly, in light of the aforementioned, the case is 
REMANDED for the following actions:  

1.  Contact the Social Security 
Administration, with a request that they 
provide a copy of their decision 
concerning the veteran's claim for 
disability benefits.  Any medical records 
utilized in the award of Social Security 
disability benefits should likewise be 
requested.  Once obtained, all such 
information and records should be made a 
part of the veteran's claims folder.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to July 2005, the date of the 
most recent evidence of record, should 
then be obtained and incorporated in the 
claims folder.  Additionally, attempt to 
obtain any and all records of the 
veteran's treatment at the VA Medical 
Center located in Portland, Oregon, 
during the period from 1980 to1984, at 
which time the veteran allegedly received 
his initial diagnosis of post-traumatic 
stress disorder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the records identified 
by the veteran cannot be obtained, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

3.  Then request from the veteran a 
comprehensive and detailed statement 
regarding the stressors to which he 
alleges he was exposed in service.  The 
veteran should be requested to provide 
specific details of the claimed stressful 
events, such as dates, places, detailed 
descriptions of events, and identifying 
information concerning any other 
individuals involved, including their 
names, ranks, units of assignment, and 
any other identifying details.  The 
veteran should be advised that this 
information is vitally necessary in order 
to obtain supporting evidence, and that 
he must be as specific as possible, 
because without such detailed 
information, an adequate search for 
verifying data cannot be conducted.  

4.  Following receipt of the 
aforementioned information, review the 
file, and prepare a summary of the 
veteran's claimed stressors.  This 
summary, and all associated documents, 
should be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
in order that they might provide any 
information which could corroborate the 
veteran's alleged stressors.  

5.  Following the above, make a specific 
determination based on the complete 
record with respect to whether the 
veteran was exposed to a stressor or 
stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  Should it be determined that 
the record establishes the existence of a 
stressor or stressors, specify which 
stressor or stressors in service 
determined to be established by the 
record.  In reaching that determination, 
address any credibility questions raised 
by the evidence.  

6.  If and only if an in-service stressor 
is verified, arrangements should be made 
for the veteran to be examined by a 
psychiatrist.  Specify for the examiner 
any stressor which has been verified by 
the record, and advise the examiner that 
only those events may be considered for 
the purpose of determining whether 
exposure to such stressor in service has 
resulted in current psychiatric symptoms, 
and whether the diagnostic criteria to 
support a diagnosis of post-traumatic 
stress disorder have been satisfied.  

The examination should reflect a review 
of pertinent material in the claims 
folder.  The examiner should integrate 
the previous psychiatric findings and 
diagnoses with current findings to obtain 
an accurate picture of the veteran's 
psychiatric status.  The examiner should, 
additionally, comment explicitly on 
whether there is a link between any 
verified in-service stressor or stressors 
and the current diagnosis of post-
traumatic stress disorder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the psychiatric examiner 
prior to completion of the examination.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report.  

7.  Thereafter, review the veteran's 
claim for service connection for post-
traumatic stress disorder.  Should the 
benefit sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits since the 
issuance of a Statement of the Case (SOC) 
in October 2005.  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
notified.  The issue of entitlement to service connection for 
hypertension (claimed as secondary to post-traumatic stress 
disorder) will be held in abeyance pending completion of the 
development described above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

